Citation Nr: 1602980	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to asbestos.  

2. Entitlement to a compensable rating for postoperative bilateral inguinal hernia.  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to July 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), and a January 2012 rating decision by the Roanoke, Virginia, RO.  The Veteran's record is now in the jurisdiction of the Togus, Maine, RO.  

The issue of service connection for a respiratory disorder is characterized as stated on the preceding page to reflect that (in accordance with the U.S. Court of Appeals for Veterans' Claims reasoning in Clemons v. Shinseki, 23 Vet. App. 1 (2009))  the scope of the claim includes any respiratory disability, however diagnosed 

During the pendency of the appeal, a January 2012 rating decision continued a 0 percent rating for postoperative bilateral inguinal hernia (previously postoperative right inguinal hernia).  In a statement received in October 2012, the Veteran expressed disagreement with the continuation of a noncompensable rating.  

The Veteran had initiated appeals of denials of service connection for gastritis, irritable bowel syndrome, and diverticulosis/diverticulosis, to include as secondary to gastroesophageal reflux disorder (GERD); however, he did not perfect the appeals following issuance an April 2015 SOC, and had initiated appeals of denials of service connection for hypertension, high cholesterol, and erectile dysfunction, and denials of increased ratings for left and right knee disabilities and a low back disability; however, he did not perfect the appeals following issuance of an August 2015 SOC.  He also initiated appeals of denials of service connection for duodenitis and an increased rating for GERD.  An October 2015 rating decision granted service connection for duodenal ulcer and increased the rating for GERD with duodenal ulcer to 30 percent; the Veteran did not perfect an appeal on that issue following the October 2015 issuance of an SOC.  Finally, he initiated an appeal of the denial of a total disability rating based on individual unemployability (TDIU).  A July 2015 rating decision granted a TDIU rating, effective July 24, 2009.  Consequently, those matters are not before the Board.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran claims that he has COPD as a result of exposure to asbestos and "basic chemicals" in service.  Specifically, he asserts that the he stood fire watches below deck without wearing a protective mask when the USS Francis Hammond underwent a mini-overhaul in 1981 and a complete overhaul in 1984.  His DD Form 214 indicates that his military occupational specialty (MOS) was storekeeper.  He asserts that his duties as a storekeeper involved working in the lower level of the store room, constantly handling gaskets that contained asbestos.  He also asserts that he was exposed to asbestos during an overhaul of the USS Saipan from March to December 1988, when he was grinding bulkheads and decks without wearing a mask.  In two medical surveillance questionnaires during service, the Veteran had indicated "no" to whether he had been exposed to asbestos dust during rip-out operations, or worked regularly with asbestos or asbestos products.  Additionally, service and VA treatment records are replete with the Veteran's reports of smoking one pack of cigarettes per day, or more, since 1981.  He acknowledges that he smoked cigarettes but contends that asbestos exposure contributed to his current respiratory disorder.  

The VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C (Manual) provides that the adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).  

The June 2009 rating decision determined that the MOS of storekeeper has been legislatively determined to have had minimal exposure to asbestos.  However, the development has not included the information-gathering and fact-finding required in claims that involve allegations of disability due to asbestos exposure.  

An October 2011 VA fee basis examiner noted the Veteran's reports of exposure to asbestos and diagnosed COPD with left lung basilar scarring; there was no diagnosis of asbestosis, and the consulting physician did not provide an advisory opinion regarding the etiology of the  COPD.  Accordingly, the October 2011 advisory medical opinion is inadequate for adjudication purposes.  

A June 2015 VA examiner noted the Veteran's reports of exposure to asbestos in service and history of COPD, and opined that the condition was less likely than not related to service.  The examiner explained that the Veteran had not received a diagnosis of asbestosis, but had chronic lung changes from being a long time smoker.  As fact-finding by the AOJ regarding the various environmental exposures and other risk factors in service and postservice has not been completed, the June 2015 VA examination is based on a less than complete record, and is inadequate.  Accordingly, development for an examination with adequate opinion is necessary.  

Additionally, the most recent records of VA treatment in the record are from June 2015.  Any updated records of VA evaluations and treatment the Veteran has received for respiratory disorder, may contain pertinent information, are constructively of record, and must be secured.  

Finally, as noted in the Introduction above, in a statement received in October 2012, the Veteran disagreed with the January 2012 rating decision, which assigned a 0 percent rating for bilateral postoperative inguinal hernia.  The Veteran's October 2012 statement was a timely NOD with the January 2012 rating decision, initiating an appeal.  As an SOC has not been issued in the matter, the Board is required to remand the matter for such action. See Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED for the following:

1. The AOJ should fully develop the record regarding the extent of the Veteran's exposure to asbestos in service (and any such exposure prior to or postservice), and then make a formal finding of fact regarding the nature and extent of such exposures, as well as the Veteran's exposure to other known or alleged risk factors for COPD (to include cigarette smoking, any exposure to other chemicals in service, exposure to other environmental hazards postservice, etc.).  The development must be in accordance with all applicable VA guidelines.  

2. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for respiratory disorder since June 2015.  

3. Thereafter, the AOJ should arrange for the Veteran to be examined by a pulmonologist (i.e., a respiratory diseases examination) to determine the nature and etiology of his respiratory disorder, to include COPD, (and specifically whether or not it is related to exposure to asbestos and/or other environmental hazards (such as exposure to other chemicals) in service.  The examiner must review the Veteran's record (specifically including the AOJ's fact-finding regarding the various environmental exposures and other risk factors in service and postservice).  Any indicated studies should be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Please identify by diagnosis each respiratory disability found or shown by the record.  
(b) Please identify the likely etiology for each respiratory disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) related to the Veteran's active service, to include as due to exposure to  asbestos or to other chemicals therein.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as deemed appropriate.  

4. The AOJ should issue an appropriate SOC addressing the rating assigned for bilateral postoperative inguinal hernia.  The Veteran and his attorney  should be advised that he must file a timely substantive appeal to perfect his appeal of the issue to the Board.  If that occurs, the matter should be returned to the Board for appellate review.  

5. The AOJ should then review the record and readjudicate the claim of service connection for a respiratory disorder, to include COPD.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

